Name: Commission Implementing Decision (EU) 2017/2410 of 20 December 2017 amending Decisions 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU concerning certain protection measures in relation to highly pathogenic avian influenza (notified under document C(2017) 8969) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  international trade;  economic geography;  agricultural policy;  health
 Date Published: 2017-12-21

 21.12.2017 EN Official Journal of the European Union L 342/13 COMMISSION IMPLEMENTING DECISION (EU) 2017/2410 of 20 December 2017 amending Decisions 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU concerning certain protection measures in relation to highly pathogenic avian influenza (notified under document C(2017) 8969) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), and in particular Article 18(1) and (7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (4), and in particular Article 22(1) and (6) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (5), and in particular Article 63(3) thereof, Having regard to Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (6), in particular Article 36(1), Whereas: (1) Commission Decisions 2006/415/EC (7) and 2007/25/EC (8) and Commission Implementing Decision 2013/657/EU (9) were adopted following outbreaks of highly pathogenic avian influenza of the subtype H5N1 with a view to protecting animal and human health in the Union. (2) Decision 2006/415/EC lays down certain protection measures to be applied in the event of an outbreak of highly pathogenic avian influenza of the subtype H5N1 in poultry in a Member State, including the establishment of areas A and B following a suspected or confirmed outbreak of that disease. (3) Decision 2007/25/EC lays down certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Union. (4) Implementing Decision 2013/657/EU provides that Union protection measures in the event of a positive finding of avian influenza of subtype H5N1 in a wild bird or an outbreak of that disease in poultry in Switzerland are only to be applied to those parts of that third country for which the competent authority of that third country applies equivalent protection measures to those laid down in Decision 2006/415/EC and Commission Decision 2006/563/EC (10). (5) The measures laid down in Decisions 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU apply until 31 December 2017. (6) During recent years most outbreaks of highly pathogenic avian influenza in poultry and other captive birds, as well as cases in wild birds, within the Union have been caused by H5 subtypes other than H5N1 of Asian origin. However, that virus strain continues to circulate widely in poultry and other captive birds and in wild birds in several Asian and African countries and the risks for animal and human health in the Union persist. (7) It is therefore appropriate to continue mitigating the risks posed by that virus by certain protection measures in relation to outbreaks of highly pathogenic avian influenza in poultry and other captive birds in the Union and to maintain the measures directed at preventing the possible entry of highly pathogenic avian influenza viruses into the Union via imports of poultry commodities, including the introduction of pet birds. (8) The introduction of pet birds accompanying their owner poses a low risk for the introduction of the avian influenza virus into the Union, provided that the requirements of Decision 2007/25/EC are complied with, and the birds are destined for a household or another residence of the owner or responsible person. However, the requirements regarding the destination of pet birds following their entry in the Union are not sufficiently laid down in Decision 2007/25/EC which could result in such birds being entered into shows, fairs, exhibitions or other gatherings of birds with a higher risk for the possible spread of infection. Therefore, Decision 2007/25/EC should be amended in order to clearly lay down a requirement that such birds must not be entered into such events before the expiry of a period of 30 days following their entry into the Union. (9) In addition, the European Food Safety Authority adopted on 14 September 2017 a Scientific Opinion on avian influenza (11) (the EFSA Opinion). The measures laid down in Decisions 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU, should be reviewed in the light of the findings of the EFSA Opinion. (10) In order to maintain the current protection measures and to allow for a thorough evaluation of the policy options for the envisaged review of Union rules based on the findings of the EFSA opinion, the period of application of Decisions 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU should be extended until 31 December 2018. (11) With regard to Decision 2007/25/EC, it is also appropriate to update the conditions for the introduction of pet birds into the Union by including the avian influenza H7 antigen for the use of diagnostic tests and vaccines. (12) In addition, in order to facilitate the application of Union rules including certification for the introduction of pet birds into the Union, certain cross-references in Decision 2007/25/EC should be updated to take account of changes in Union legislation. (13) Decisions 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU should therefore be amended accordingly. (14) In order to avoid any disturbance with regard to the introduction of pet birds into the Union, the use of the veterinary certificate issued in accordance with Decision 2007/25/EC, prior to the amendments made by this Decision, should be authorised during a transitional period subject to certain conditions. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Article 12 of Decision 2006/415/EC, the date 31 December 2017 is replaced by 31 December 2018. Article 2 Decision 2007/25/EC is amended as follows: (1) in Article 1(1)(b): (a) the points (ii), (iii) and (iv) are replaced by the following: (ii) undergo quarantine for 30 days after import into the Member State of destination on premises approved in accordance with the first paragraph of Article 6 of Commission Implementing Regulation (EU) No 139/2013 (*1), or (iii) have, within the last six months and not later than 60 days prior to dispatch from the third country, been vaccinated, and on at least one occasion they have been revaccinated, against avian influenza of the H5 and H7 subtypes; the vaccine(s) used must have been approved for the species concerned in accordance with the manufacturer's instructions, or (iv) have been in isolation for at least 10 days prior to export and have undergone a test to detect the avian influenza H5 and H7 antigen or genome as laid down in the Chapter on avian influenza of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals, as regularly updated by the OIE, carried out on a sample taken not earlier than the third day of isolation, and (*1) Commission Implementing Regulation (EU) No 139/2013 of 7 January 2013 laying down animal health conditions for imports of certain birds into the Union and the quarantine conditions thereof (OJ L 47, 20.2.2013, p. 1)." (b) a new point (v) is added: (v) are moved to a household or another residence within the Union and they must not be permitted to enter shows, fairs, exhibitions or other gatherings of birds during the period of 30 days following their entry into the Union, with the exception of movements to an approved facility for quarantine following their importation into the Union as referred to in (ii). (2) in Article 2, paragraph (4) is replaced by the following: 4. Where such checks reveal that the animals do not meet the requirements laid down in this Decision, Article 35 of Regulation (EU) No 576/2013 of the European Parliament and of the Council (*2) shall apply. (*2) Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (OJ L 178, 28.6.2013, p. 1)." (3) In Article 6, the date 31 December 2017 is replaced by 31 December 2018. (4) In Annex II, Part II of the model veterinary certificate is amended as follows: (a) Point 3 is replaced by the following: [3. The bird(s) complies/comply with at least one of the following conditions: (1) either [it/they comes/come from a third country listed in Part 1 of Annex I or Part 1 of Annex II to Regulation (EU) No 206/2010 and has/have been confined on the premises specified in point I.11 under official supervision for at least 30 days prior to the date of dispatch and effectively protected from contact with any other bird(s);] (1) or [it/they has/have been vaccinated on ¦[dd/mm/yyyy] and re-vaccinated on ¦[dd/mm/yyyy] against avian influenza of H5 and H7 subtypes within the last 6 months and not later than 60 days prior to the date of dispatch, in accordance with the manufacturer's instructions. The vaccine(s) used is/are not (a) live vaccine(s) and is/are approved for the species concerned in the third country of dispatch or in at least one Member State of the European Union;] (1) or [it/they has/have been isolated for at least 10 days prior to the date of dispatch and have been subjected to a test for the detection of avian influenza H5 and H7 antigen or genome, as prescribed in the Chapter 2.3.4 on avian influenza in the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE, as regularly updated, carried out on a sample taken on ¦[dd/mm/yyyy], which must not be earlier than on the third day of isolation;] and is/are moved to a household or another residence within the European Union and must not be entered in shows, fairs, exhibitions or other gatherings of birds during the period of 30 days following entry into the Union.] (1) or [3. The owner/person responsible for the bird(s) has declared that he/she has made arrangements for the 30 day post-introduction quarantine after entry into the European Union, in an approved quarantine facility or centre in accordance with the first paragraph of Article 6 of Commission Implementing Regulation (EU) No 139/2013. (b) Point 4.1 is replaced by the following: 4.1. The birds(s) is/are pet animals as defined in Article 3(b) of Regulation (EU) No 576/2013 intended for non-commercial movement. (5) In Annex III, the following point 5 is added: 5. The bird(s) must be moved to a household or another residence within the Union and must not be entered in shows, fairs, exhibitions or other gatherings of birds during the period of 30 days following entry into the Union, with the exception of movements to an approved quarantine facility following entry into the Union. Article 3 In Article 4 of Decision 2013/657/EU, the date 31 December 2017 is replaced by 31 December 2018. Article 4 For a transitional period until 1 March 2018, pet birds accompanied by a veterinary certificate issued before that date and within the period of its validity in accordance with the model veterinary certificate set out in Annex II and the Declaration set out in Annex III of Decision 2007/25/EC in their versions before the amendments made to Decision 2007/25/EC by Article 2 of this Decision, may continue to be introduced into the Union. Article 5 This Decision is addressed to the Member States. Done at Brussels, 20 December 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 268, 24.9.1991, p. 56. (4) OJ L 24, 30.1.1998, p. 9. (5) OJ L 10, 14.1.2006, p. 16. (6) OJ L 178, 28.6.2013, p. 1. (7) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (OJ L 164, 16.6.2006, p. 51). (8) Commission Decision 2007/25/EC of 22 December 2006 as regards certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Community (OJ L 8, 13.1.2007, p. 29). (9) Commission Implementing Decision 2013/657/EU of 12 November 2013 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 to be applied in the event of an outbreak of that disease in Switzerland and repealing Decision 2009/494/EC (OJ L 305, 15.11.2013, p. 19). (10) Commission Decision 2006/563/EC of 11 August 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of subtype H5N1 in wild birds in the Community and repealing Decision 2006/115/EC (OJ L 222, 15.8.2006, p. 11). (11) EFSA Journal 2017;15(10):4991.